At the outset, allow me to 
congratulate you, Mr. President, on your election. In 
fulfilling your challenging tasks during this session, 
you may rest assured of the support and cooperation of 
the delegation of the Republic of Hungary. I also wish 
to salute your predecessor, Mr. Srgjan Kerim, 
representative of the Eastern European Group, who 
served us with distinction and dedication. 
 The challenges we have to face daily in an 
increasingly globalized world require answers based on 
the principle of universally accepted values and the 
practice of flexible adaptation to swift changes in our 
environment. That need is reflected in the new external 
relations strategy adopted by the Hungarian 
Government at the beginning of this year. Our strategy, 
policies and actions demonstrate our commitment to 
upholding the rule of international law, to giving 
priority to effective multilateralism, to spreading the 
culture of cooperation and the peaceful settlement of 
international disputes, and to working towards 
preserving a liveable and sustainable environment for 
future generations. Hungary’s geographic position and 
its expertise in democracy building, good governance, 
promoting the rule of law and human rights, 
disarmament and non-proliferation will serve as a good 
basis for our effective contribution to the work of the 
Organization. 
 Skyrocketing energy prices, food and financial 
crises and commodity speculation are endangering the 
results we have attained so far towards achieving the 
Millennium Development Goals (MDGs). A coherent 
and coordinated response is needed to reverse that 
process. As an emerging donor country, Hungary 
firmly believes that the international community 
cannot use the difficulties we all face as an excuse not 
to do the utmost to achieve the MDGs. 
  
 
08-53129 8 
 
 We are firmly dedicated to broadening the 
outreach of our foreign policy to the developing 
countries of Africa, Asia, Latin America and the 
Caribbean. International development cooperation and 
assistance are a growing segment of our foreign policy. 
We are strongly committed to intensifying our efforts 
in the years to come. We are therefore gradually 
increasing our official development assistance, 
concentrating primarily on those activities where 
Hungary has comparative advantages, especially in the 
areas of agriculture to combat famine and poverty 
through the introduction of modern growing facilities, 
animal husbandry technologies, forestry and fisheries 
programmes, water management, developing health 
services and promoting good governance. 
 Every day we are ruining our environment 
through the intensive pace of development and the 
emission of greenhouse gases. To address that 
challenge, we need a more effective institutional 
framework that includes clear political guidance; 
adequate, stable and predictable funding; a strong 
scientific base; and improved assessment of activities 
and emergency response institutions. Hungary fully 
agrees that the matter is urgent and hopes that the 
ongoing deliberations on the future of the United 
Nations Framework Climate Change Convention and 
the Kyoto Protocol will lead to concrete results in the 
coming year. 
 This year we mark the sixtieth anniversary of the 
adoption of the Universal Declaration of Human 
Rights, as well as 15 years of the existence of the 
Office of the High Commissioner for Human Rights. 
Over the past 60 years, humankind has made 
extraordinary progress in the promotion and protection 
of human rights. Our job is to work hard for the full 
implementation of human rights treaties. Our 
expectations were fulfilled on 3 May of this year when 
the Convention on the Rights of Persons with 
Disabilities entered into force. Hungary became the 
second Member State to ratify the Convention and its 
Optional Protocol. We hope that it will be universally 
accepted in the near future.  
 We strongly supported the establishment of the 
Human Rights Council and we are determined to 
continue to do so. In our view, the time has come for 
the Council, as well as for all of us, to redouble our 
dedicated efforts to make the work of the Human 
Rights Council more efficient.  
 Following the adoption of a consensus resolution 
by the Council last September, the Forum on Minority 
Issues will hold its first session at the end of 2008. I 
am personally very proud that the first Forum session 
will be chaired by a fellow Hungarian, 
Ms. Viktória Mohácsi, a member of the European 
Parliament. I hope that, under her guidance, the Forum 
on Minority Issues will be widely recognized, efficient 
and results-oriented. 
 We firmly believe that a lasting solution to 
current challenges cannot be achieved without the 
effective involvement of women in all aspects of 
international cooperation. I would like to state that 
Hungary fully supports the initiative to undertake a 
comprehensive review of the implementation of 
Security Council resolution 1325 (2000) by 2010, and I 
am confident that the United Nations should play a 
leadership role.  
 The United Nations and the European Union — 
together with Governments, non-governmental 
organizations and other international organizations 
around the world — have made tremendous efforts to 
promote international cooperation in the area of the 
prevention of genocide and mass atrocities. However, 
the steps taken thus far still fall short of preventing the 
many dreadful crimes against humanity. As a Member 
of the United Nations and the European Union, 
Hungary is fully committed to the idea of preventing 
genocide and is ready to take specific steps to that end. 
We have decided to prepare a feasibility study on the 
establishment in Budapest of an international centre for 
the prevention of genocide and mass atrocities. In our 
view, it should be an independent institution with the 
aim of contributing to international efforts to prevent 
the occurrence of genocide. 
 The most important outstanding issue in the area 
of counter-terrorism, is the full and speedy 
implementation of the United Nations Global Counter-
Terrorism Strategy (see resolution 60/288), for which 
Member States have the main responsibility. 
Concluding a comprehensive convention on 
international terrorism also remains a high priority for 
the Republic of Hungary, and we fully support the 
work of the Ad Hoc Committee in that regard. We hope 
that we will be able to finalize the drafting of a 
comprehensive convention on international terrorism 
during the sixty-third session. 
 
 
9 08-53129 
 
 In spite of the many security and political 
challenges that still persist in Afghanistan, we 
acknowledge and appreciate the achievements of the 
international community and the enormous work that 
has been done so far to bring about tangible 
improvements in the everyday lives of the Afghan 
people. In that process, the United Nations Mission in 
Afghanistan remains instrumental, especially in the 
preparation and conduct of the upcoming presidential 
and parliamentary elections in 2009 and 2010. Hungary 
remains committed to helping Afghanistan to rebuild 
following many years of war and to create a State that 
is safe, stable and democratic. We are committed to 
continuing our military assistance as a leading nation 
in the Provincial Reconstruction Team in the northern 
part of the country, as well as to expand our 
development activities in Afghanistan. 
 Contributing to peace and stability and achieving 
prosperity have constituted a cornerstone of Hungarian 
foreign policy in the Western Balkans for many years. 
We continue to believe that that goal is best served by 
actively supporting the integration of the region into 
Euro-Atlantic structures. As we all know, on 
17 February, Kosovo declared its independence. A 
number of United Nations Member States recognized 
that independence, including Hungary. We deem it of 
crucial importance that a resolution of the Kosovo 
Assembly and its new constitution fully committed 
Kosovo to democracy, the rule of law, the protection of 
Serb communities and other minorities, the protection 
of cultural and religious heritage and the international 
presence. Without a stable Kosovo there can be no 
stability in the Balkans. In that context, we welcome 
and support the continued presence of the international 
community on the basis of Security Council resolution 
1244 (1999). We also remain committed to contributing 
to the stability of Kosovo through the European Union 
Rule of Law Mission, the International Security Force 
in Kosovo and an international civilian office as part of 
the international presence. 
 Hungary fully supports the efforts of the 
international community and various institutions to 
implement the peace agreement in Georgia. Hungary 
strongly believes in the peaceful settlement of 
conflicts. The use of military force to settle territorial 
disputes represents a dangerous precedent that can 
have further implications in the whole region and 
beyond. Any further steps and negotiations must be 
based on full respect for Georgia’s sovereignty, 
territorial integrity, internationally recognized borders 
and democratically elected leadership. It is of crucial 
importance that all parties agree on a unified 
interpretation of the agreement. We fully support, and 
we are ready to participate in, the planned missions of 
the different international institutions, such as those of 
the EU and the Organization for Security and 
Cooperation in Europe, in resolving the conflict and 
monitoring the implementation of the peace agreement. 
Hungary has offered humanitarian assistance, and we 
are studying further possibilities to assist Georgia. 
 Hungary attaches great importance to the 
comprehensive process initiated at the Annapolis 
Conference, convened by the President of the United 
States of America, in order to settle the Middle East 
conflict. Since Annapolis, there have been regular 
meetings between Israel and the Palestinian National 
Authority. We hope that the peace process will lead to 
the resolution of the Israeli-Palestinian conflict and the 
normalization of Israeli-Arab relations. 
 The Iranian nuclear programme continues to be a 
matter of serious concern for my Government. Iran has 
failed to provide the international community with 
credible assurances as to whether its nuclear projects 
are in line with its international obligations. We deeply 
regret that the leadership of Iran has refused to abide 
with the relevant Security Council resolutions. Only 
full and unconditional compliance with the demand to 
suspend its enrichment-related and reprocessing 
activities can pave the way for the re-establishment of 
confidence in the peaceful nature of the Iranian nuclear 
programme and open up prospects for intensified 
economic and political cooperation. We hope that Iran 
will change its present course of confrontation and opt 
for constructive dialogue with its partners. 
 After five years of conflict, Iraq is showing clear 
signs of recovery for the first time. With the help of the 
international community, Iraq is achieving major 
milestones in the reconciliation and reconstruction 
process. Hungary welcomes the fact that the improved 
security situation allows for the establishment of a 
withdrawal schedule, assuming that a fundamental 
change in the capability of the Iraqi Government to 
take control provides grounds for a long-term 
settlement of the crisis. 
 Due to the conflict raging in Darfur, which is one 
of the most worrisome on the African continent, the 
situation in the Sudan and neighbouring countries is 
  
 
08-53129 10 
 
still unpredictable and explosive. Hungary welcomes 
the extension of the mandate of African Union-United 
Nations Hybrid Operation in Darfur until 31 July 2009. 
It is essential that the mission be fully deployed by the 
end of the year. The establishment of criminal courts in 
the region paves the way towards a solution of the 
crisis in Darfur. Nevertheless, we should continue to 
follow the fragile peace process closely. 
 We are convinced that, in order to address the 
various challenges of the twenty-first century, the 
international community needs a strong, reformed and 
well-functioning United Nations. Progress has been 
made in all areas of United Nations reform in the past 
two years, with some new bodies becoming 
operational. In other areas we need further 
consultations and negotiations with Member States in 
order to achieve a lasting solution. Hungary is ready to 
contribute to those negotiations. We welcome the 
recent decision of the General Assembly to start the 
intergovernmental negotiations on the reform of the 
Security Council during the sixty-third session. 
 In conclusion, Hungary is strongly committed to 
work with you, Mr. President, during the sixty-third 
session of the General Assembly in attaining the 
objectives of the United Nations. 